PATTERSON, Judge.
In this mortgage foreclosure action, the appellants seek reversal of an order which denies their counterclaims and which finds that the appellees are entitled to enforce a mortgage on real property. We affirm the order as to the trial court’s ruling on the counterclaims; however, we dismiss the appeal of the portion of the order which entitles the appellees to foreclose the mortgage because the order is a nonappealable nonfinal order.1
Affirmed in part; dismissed in part.
SCHOONOVER, A.C.J., and QUINCE, J., concur.

. The order under appeal merely determines that the appellees have an enforceable mortgage lien on certain real property. It does not determine the total amount due or provide for the sale of the property to satisfy the lien.